Citation Nr: 1102311	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-11 159A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether there was CUE in a May 1995 rating decision, denying 
service connection for a lumbar spine condition.

2.  Whether there was clear an unmistakable error (CUE) in a May 
1995 rating decision, denying service connection for a pelvis 
condition.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right hip disability 
manifested by pain.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine condition.

5.  Whether new and material evidence has been received to reopen 
a clam for service connection for a pelvic condition.

6.  Entitlement to service connection for a lumbar spine 
condition.

7.  Entitlement to service connection for a right hip condition.

(The issue of whether there is CUE in an August 2001 Board 
decision, denying service connection for a right hip disability 
manifested by pain, is the subject of another decision.)


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1984, followed by additional active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied the Veteran's claims for CUE in a May 1995 rating 
decision that had denied her claims for service connection for a 
lumbar spine condition and a pelvic condition.  

In addition, the Veteran appeals from a June 2009 rating decision 
that denied her requests to reopen claims for service connection 
for right hip pain and arthritis and a lumbar spine condition.  
This rating decision also denied a claim for service connection 
for a pelvic condition secondary to a lumbar spine condition or 
right hip pain and arthritis.

The Veteran testified at a Decision Review Officer (DRO) hearings 
held in December 1995 and June 2009.  She also testified before 
the undersigned at a March 2010 RO (Travel Board) hearing at the 
St. Louis RO.  Copies of these hearing transcripts have been 
associated with the claims file.

In March 2010, subsequent to the issuance of the January 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claims on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The issue of entitlement to service connection for a left 
hip disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a lumbar 
spine condition and a right hip condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The May 2, 1995 rating decision, denying service connection 
for lumbar spine and pelvic conditions, considered the correct 
evidence and law as it then existed and did not involve an error 
that would undebatably have lead to a different result if such 
error were corrected.

2.  An unappealed August 2001 Board decision denied the Veteran's 
claim for service connection for a right hip disability 
manifested by pain.

3.  Evidence received since the August 2001 Board decision, 
denying service connection for a right hip disability, relates to 
an element of the claim that was found to be lacking (i.e., 
evidence of a nexus between a current disability and service) and 
raises a reasonable possibility of substantiating the claim.

4.  An unappealed May 1995 rating decision denied service 
connection for lumbar spine and pelvic conditions.

5.  Evidence received since the May 1995 rating decision, denying 
service connection for a lumbar spine condition, relates to an 
element of the claim that was found to be lacking (i.e., evidence 
of a nexus between a current disability and service) and raises a 
reasonable possibility of substantiating the claim.

7.  Evidence received since the May 1995 rating decision, denying 
service connection for a pelvic condition, is cumulative or 
duplicative and neither relates to an element of the claim that 
was found to be lacking (i.e., evidence of a nexus between a 
current disability and service) nor raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, denying service connection for 
a lumbar spine condition, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2010).

2.  The May 1995 rating decision, denying service connection for 
a pelvic condition, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  The August 2001 Board decision, denying service connection 
for a right hip disability manifested by pain, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  Evidence received since the August 2001 Board decision, 
denying service connection for a right hip disability manifested 
by pain, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The May 1995 rating decision, denying service connection for 
a lumbar spine condition, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2010).

6.  Evidence received since the May 1995 rating decision, denying 
service connection for a lumbar spine condition, is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

7.  The May 1995 rating decision, denying service connection for 
a pelvic condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).

8.  Evidence received since the May 1995 rating decision, denying 
service connection for a pelvic condition, is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Specific to requests to reopen a previously-
denied claim for service connection, VA must provide notice that 
describes the basis for the previous denial, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VCAA is not applicable to the CUE issues.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not 
apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 
302 (2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not apply 
to CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions not 
applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 
43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A that 
RO CUE must be based upon the evidence of record at the time of 
the decision).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
AOJ (in this case, the RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Initially, in light of the Board's favorable decision, granting 
the Veteran's petitions to reopen her previously-denied claims 
for service connection for a right hip disability and for a 
lumbar spine condition, no discussion of VA's duty to notify and 
assist is necessary with regard to these issues.

Collectively, the Veteran was provided with VCAA notice in April 
2009and August 2009 letters.  The April 2009 letter informed her 
of the evidence required to reopen her claim and establish 
service connection for a pelvic condition, among other claims.  
This letter informed her of what evidence VA would obtain, what 
evidence she was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed her that she should submit any information relevant to 
her claims.  This letter provided proper preadjudication notice 
under Pelegrini.  The elements of proper Dingess notice also were 
provided in the April 2009 preadjudication letter.  The August 
2009 letter informed the Veteran that her claim to establish 
service connection for a pelvic spine condition had been 
previously denied and provided the reasons for the prior denial.  
This letter informed her of the need for new and material 
evidence to reopen this claim and provided regulatory definitions 
of "new" and "material."  However, this notice was provided 
after the initial adjudication of the Veteran's claim.  The 
timing deficiency was cured by readjudication of the claim in 
January 2010 SSOC after the notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159.  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has no duty 
to provide an examination or obtain a medical opinion prior to 
reopening a claim that has been finally denied in a prior 
decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
her claims.  Available service treatment records, VA treatment 
records and various private treatment records have been 
associated with the record, along with copies of hearing 
transcripts and statements provided by the Veteran or others, on 
her behalf.  She has not been afforded a new VA orthopedic 
examination for her claim for a pelvic condition, but such an 
examination is not required when a claim is not reopened.  
38 C.F.R. § 3.159(c)(4)(iii).

During the March 2010 hearing, the undersigned explained what 
evidence was needed to substantiate her claims and suggested that 
the Veteran contact the private physician who treated her during 
service or other service members in an effort to substantiate her 
claims.  The undersigned also suggested that the Veteran's 
private treatment provider review her claims file and provide an 
opinion regarding the etiology of her condition.  The Veteran was 
given an opportunity to provide additional evidence and argument 
in support of her claims.  The Board therefore concludes that it 
has fulfilled its duties under Bryant v. Shinseki, 23 Vet. App. 
488 (2010) (per curiam).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of her claims.

CUE Criteria

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error."  Fugo, supra 43-44 
(1993).  In addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would have 
been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which 
must be met before CUE is established: either (1) the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e. more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) the 
error must be "undebatable" and of the sort "which had it not 
been made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 
(1992)).

In order to be CUE, the error must be of a type that is outcome 
determinative. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

CUE in May 1995 Rating Decision

The Veteran contends that the RO's failure to grant her claims 
for service connection for lumbar spine and pelvic conditions in 
a May 2, 1995 rating decision constituted CUE as both of these 
conditions were demonstrated in her service treatment records.  
The May 1995 rating decision had determined that these claims 
were not well grounded.

At the time of the May 1995 rating decision, claimants were 
required to demonstrate that claims were well grounded.  In order 
for a claim to be well grounded, a veteran was required to show, 
in part, competent evidence of a current disability (medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In addition, 
medical evidence of a nexus between the in-service injury or 
disease and the current disability was required.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 
The evidence available at the time of the May 1995 rating 
decision included the Veteran's service treatment records and 
private treatment records dated through January 1995.

Active duty service treatment records were negative for 
complaints, treatments or diagnoses related to a lumbar spine 
condition or a pelvic condition.  Complaints of low back pain and 
an assessment of pelvic inflammatory disease were noted in a July 
1991 Reserves treatment note.  A June 1992 quadrennial 
examination report was negative for a lumbar spine or a pelvic 
condition.

A May 1995 private computed tomography (CT) scan of the lumbar 
spine was normal.

At the time of the May 1995 rating decision, there was no medical 
evidence showing the Veteran had either a current lumbar spine or 
a pelvic disability related to service.  In the absence of a 
chronic disability, the RO's denial of these claims therefore did 
not constitute CUE.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Under 38 U.S.C.A. § 101(24) (West 2002), "active military, naval, 
or air service includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty."

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 
2002), ACDUTRA means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-time 
duty as members of the Army National Guard or Air National Guard 
of any State.

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2007) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  (Emphasis added.)  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2010).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active duty.   38 
U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309.  This presumption does not apply to ACDUTRA or 
INACDTRA claims.

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service- connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  These official 
service department records include service records that are 
related to a claimed in-service event, injury or disease, 
regardless of whether such records mention a veteran by name.  38 
C.F.R. § 3.156(c)(i).

Petition to Reopen Right Hip Pain Claim

The Veteran's claim for service connection for a right hip 
disability was last denied in an August 2001 Board decision as 
the evidence of record did not establish a nexus between this 
condition and service.  This determination was not appealed.  
38 U.S.C.A. § 7104(b).

The evidence considered in the August 2001 Board decision 
included the Veteran's service treatment records, various private 
treatment records, a June 1998 VA orthopedic examination, a May 
1999 VA hemorrhoid examination and VA treatment records dated 
through November 1999.  The Veteran also offered testimony at a 
December 1995 DRO hearing.

A June 1983 service entrance examination was negative for any 
relevant abnormalities.  Complaints of right hip pain for the 
past three weeks with no known injury were noted in February 
1984.  This pain was reported to have had a gradual onset during 
basic training.  An accompanying X-ray was normal and an 
impression of a rule-out hip strain was made.  A subsequent 
February 1984 treatment note reflects that a bone scan of the 
right hip was normal and that there was full range of motion of 
hip motion, tenderness at the hip flexor and at the greater 
trochanter and increased pain with active hip motion.  An 
assessment of a right hip flexor/abductor strain was made.  The 
Veteran's condition was noted to be improved in a March 1984 
physical therapy note.  A physical profile was issued in March 
1984 due to hip pain.  A March 1984 Statement of Option form 
signed by the Veteran indicated that she did not desire a 
separation examination.

A May 1986 Request for Exemption from Individual or Unit Annual 
Training was made due to spinal strain and heart valve prolapse.  
An August 1989 Individual Sick Slip noted an acute lumbar strain.  
A physical profile due to the Veteran's mitral valve prolapse was 
entered in May 1991 and August 1991.  A June 1992 examination was 
negative for any relevant abnormalities and the Veteran denied 
suffering from a bone or other joint deformity in an accompanying 
Report of Medical History (RMH).

Complaints of right hip pain for the past 10 years were shown in 
a January 1995 private treatment note.  A diagnosis of right hip 
arthralgia was made.

A June 1995 private treatment note reflects the Veteran's reports 
of falling off a wall 11 years ago and complaints of hip 
tenderness with some swelling.  An accompanying pelvic X-ray 
revealed moderate degenerative changes in both hip joints.  It 
was negative for fractures or dislocations.  In July 1995, the 
private examiner noted that the Veteran's right hip pain with 
range of motion was due to moderate degenerative joint 
disease/osteoarthritis and opined that such a condition was 
"rather unusual at [the Veteran's] young age and would be 
compatible with [a history] of previous injury."

During a December 1995 DRO hearing, the Veteran testified that 
she fell off of a wall during advanced individual training and 
injured her hip.  She heard her hip crack on impact and initially 
felt that it was broken.  After being treated at the hospital, 
she was placed on crutches for three to four weeks.  She was 
diagnosed with a sprain while in service and diagnosed with 
osteoarthritis by a private physician after service.

At a June 1998 VA orthopedic examination, the Veteran reported 
that she injured her right hip after falling approximately six 
feet off a wall onto the ground and onto her rifle during 
service.  She had experienced intermittent right hip problems for 
the past 14 years, including pain with prolonged standing, and 
had been placed on physical profiles due to her hip condition.  
Service treatment records show treatment for gradual onset right 
hip pain that had been present for approximately three weeks with 
no known injury reported.  She was assessed a diagnosis of right 
hip flexor and abductor strain and both an X-ray and bone scan 
were normal.  A stress test conducted in 1988 was terminated 
after seven minutes due to tiredness and heaviness in the chest 
rather than right hip problems.  

Physical examination of the right hip conducted by the June 1998 
examiner revealed flexion to 45 degrees, extension to 20 degrees, 
adduction to 15 degrees, abduction to 20 degrees, and external 
and internal rotation to 20 degrees.  Right straight-leg raising 
was to 30 degrees.  The Veteran exhibited marked grimacing in 
apparent pain while attempting to elicit hip range of motion.  
Extreme pain was reported and facial grimacing was observed when 
palpating an area lightly through thick denim jeans, with the 
area of highest pain approximately three centimeters below the 
greater trochanter on the right.  Following this examination and 
a review of the Veteran's claims file, a diagnosis of right hip 
pain of unknown etiology was made.  The examiner noted that there 
was a past X-ray indicating mild degenerative changes in both 
hips but current hip X-rays did not demonstrate any significant 
degenerative disease.  The examiner opined that it did not appear 
that the present hip pain was associated with the conditions 
treated during service as a sprain or hip flexor condition 
reported during service could be considered a transient condition 
and the in-service X-ray and bone scan indicate that there was no 
significant traumatic incident which occurred that would account 
for the current discomfort that would reasonably be associated 
with an injury that reportedly occurred during service.

An addendum to the June 1998 VA examination report, written by a 
second physician, reflects that an accompanying hip X-ray was 
normal and revealed a normal joint space.  The second examiner 
noted that the prior examination was complete and that the 
history was clear and specific.  This examiner agreed with the 
conclusions of the other VA examiner based upon the history and 
reported examination.

A May 1999 VA hemorrhoid examination was negative for any 
complaints or findings related to a right hip disorder.

Evidence received since the August 2001 Board decision included a 
July 2007 VA hemorrhoid examination, a May 2008 private opinion 
from Dr. N. S., an October 2008 VA audiology examination, a 
September 2009 private opinion from Dr. N. S., a September 2009 
statement from the Veteran's child and a March 2010 opinion from 
Dr. N. S.  The Veteran offered personal testimony during a June 
2009 DRO hearing and a March 2010 Travel Board hearing.

A July 2007 VA hemorrhoid examination was negative for any 
complaints of, or findings, related to a right hip disorder.

In a May 2008 private opinion, Dr. N. S., the Veteran's treating 
chiropractor, indicated that it was at least as likely as not 
that a fall from a wall during the military in which the Veteran 
injured her right low back and right hip had caused her current 
condition.  While the opinion contains a currently diagnosed 
lumbar spine disability, the opinion was negative for a currently 
diagnosed right hip disorder.

An October 2008 VA audiology examination was negative for any 
complaints or findings related to a right hip disability.

At a June 2009 DRO hearing, the Veteran testified that she had 
injured her right hip after falling in service.  She also 
testified that she did not have health insurance following 
service and was therefore unable to receive treatment for her 
hip.

In a September 2009 private opinion, Dr. N. S. indicated that he 
had reviewed the Veteran's service treatment records and restated 
his opinion that her current condition was at least as likely as 
not caused by her reported in-service fall.  No current right hip 
disorder was listed as a diagnosis in this opinion.

In a September 2009 statement, the Veteran's son indicated that 
she had suffered from hip pain for as long as he could remember 
and that the Veteran told him that she injured her hip by falling 
during basic training.

In a March 2010 opinion, Dr. P. H. indicated that the Veteran's 
ongoing bilateral hip conditions were at least as likely as not 
related to the same conditions she was treated for while on 
active duty.  This opinion was based upon his review of the 
Veteran's service treatment records, VA examinations, VA rating 
decisions and unspecified treatment records.  No diagnosis of any 
hip disorder was noted in this opinion.

During her March 2010 Travel Board hearing, the Veteran 
reiterated her testimony regarding her in-service fall.

The Veteran's claim for service connection for a right hip 
disability was last denied in an August 2001 Board decision as 
the record did not establish a nexus between a current right hip 
disability and service.  As such, competent evidence establishing 
such a nexus is required to reopen this claim.

The March 2010 letter from Dr. P. H. relates the Veteran's 
unspecified "ongoing bilateral hip conditions" to her service, 
specifically her reported in-service fall during basic training.  
This evidence is both new and material and is sufficient to 
reopen the instant claim.

Petition to Reopen Lumbar Spine Condition Claim

The Veteran's claim for service connection for a lumbar spine 
condition was last denied in a May 1995 rating decision as the 
record was negative for a chronic lumbar spine condition that was 
related to service.  This determination was not appealed and 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered in the May 1995 rating decision included 
the Veteran's service treatment records and various private 
treatment records.

The Veteran's May 1983 service entrance examination was negative 
for any relevant abnormalities.  A March 1984 Statement of Option 
form signed by the Veteran indicated that she did not desire a 
separation examination.  Her remaining service treatment records 
were negative for any complaints, treatments or diagnoses related 
to a lumbar strain.

An April 1986 private "Disability Certificate" indicated that 
the Veteran had been under a doctor's care due to a cervical and 
thoracic sprain.  She was not to participate in drill or physical 
activities for six weeks.

A May 1986 Reserves "Request for Exemption from Individual or 
Unit Annual Training" indicated that the Veteran should not 
participate in prolonged travel due to a "spinal strain."  The 
Veteran indicated in her request that she had been involved in a 
motor vehicle accident in April 1986 and had suffered "severe 
whiplash."

An acute lumbar strain injury was noted in an August 1989 
Reserves Individual Sick Slip.  Complaints of low back pain and 
an assessment of pelvic inflammatory disease (PID) were noted in 
a July 1991 Reserves treatment note.  A June 1992 Reserves 
examination was negative for any relevant abnormalities and the 
Veteran denied suffering from recurrent back pain in an 
accompanying RMH.

A January 1995 private lumbar CT scan was normal.

The evidence received since the May 1995 rating decision includes 
May 1999 and June 2007 VA hemorrhoid examination reports, an 
April 2008 treatment summary from Dr. N. S., a May 2008 private 
opinion from Dr. N. S., an October 2008 VA audiology examination, 
a September 2009 statement from the Veteran's son, and a March 
2010 opinion from Dr. P. H.  The Veteran also offered personal 
testimony during December 1995 and June 2009 DRO hearings and at 
a March 2010 Travel Board hearing.

The Veteran's December 1995 DRO hearing testimony did not address 
her lumbar spine disability.

VA hemorrhoid examinations conducted in May 1999 and June 2007 
were negative for any complaints or findings related to a lumbar 
spine disorder.

In an April 2007 private opinion, Dr. N. S., the Veteran's 
treating chiropractor, indicated he had been treating her since 
August 2002.  Her treatments included spinal manipulations, moist 
heat therapy and traction.  A diagnosis of lumbar nerve root 
compression/strain in the L4 and L5 sacroilliac regions had been 
confirmed using examinations and X-rays.

A May 2008 private opinion from Dr. N. S. indicated that it was 
at least as likely as not that the Veteran's current lumbar spine 
disability was caused from a fall from a wall when she was in the 
military.  This fall had injured her right low back and right 
hip.

An October 2008 VA audiology examination was negative for any 
complaints or findings related to a lumbar spine disability.

At a June 2009 DRO hearing, the Veteran testified that she was 
diagnosed with a lumbar spine strain in-service after receiving 
treatment following a fall.  She did not have health insurance 
and was unable to receive treatment after service.

In a September 2009 statement, the Veteran's son indicated that 
she had suffered from back pain for as long as he could remember 
and that the Veteran told him that she had injured her back while 
falling during basic training.

The Veteran offered additional testimony regarding her in-service 
fall during the March 2010 Travel Board hearing.

In a March 2010 opinion, Dr. P. H. indicated that the Veteran's 
ongoing lumbar spine disability was at least as likely as not 
related to the same conditions she was treated for while on 
active duty.  This opinion was based upon his review of the 
Veteran's service treatment records, VA examinations, VA rating 
decisions and unspecified treatment records.  

The Veteran's claim for service connection for a lumbar spine 
disability was last denied in a May 1995 rating decision as the 
record did not establish a nexus between a current chronic lumbar 
spine disorder and service.  As such, competent evidence 
establishing such a nexus is required to reopen this claim.

The May 2008 and March 2010 private opinions relate the Veteran's 
diagnosed lumbar spine disability to her reported in-service 
fall.  This evidence is both new and material and is sufficient 
to reopen the instant claim.

Petition to Reopen Pelvic Condition Claim

The Veteran's claim for service connection for a pelvic condition 
was last denied in a May 1995 rating decision as the record was 
negative for a chronic pelvic condition that was related to 
service.  This determination was not appealed and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence considered in the May 1995 rating decision included 
the Veteran's service treatment records and various private 
treatment records.

The Veteran's May 1983 service entrance examination was negative 
for any relevant abnormalities.  A March 1984 Statement of Option 
form signed by the Veteran indicated that she did not desire a 
separation examination.  Her remaining service treatment records 
were negative for any complaints or diagnoses of, or treatment 
for, a pelvic condition.

A July 1991 Reserves treatment note reflects the Veteran's 
complaints of low back and abdominal pain and a subsequent 
diagnosis of PID.  A June 1992 Reserves examination was negative 
for any relevant abnormalities.

Evidence received since the May 1995 rating decision includes a 
May 1999 VA hemorrhoid examination, an April 2007 treatment 
summary from Dr. N. S., an October 2007 VA hemorrhoid 
examination, a May 2008 opinion from Dr. N. S., an October 2008 
VA audiology examination, a September 2009 lay statement from the 
Veteran's son, VA treatment records dated through October 2008, a 
March 2010 opinion from Dr. P. H., and an undated Internet 
article about the pelvis.  The Veteran also offered personal 
testimony at December 1995 DRO and June 2009 DRO hearings and at 
a March 2010 Travel Board hearing.

VA hemorrhoid examinations conducted in May 1999 and October 2007 
were negative for any findings or complaints related to a pelvic 
condition.  An October 2008 VA audiology examination was also 
negative for any findings or complaints related to a pelvic 
condition.

The Veteran testified that she had been diagnosed with a pelvic 
strain after a fall during service at her December 1995 DRO 
hearing.

An April 2007 treatment summary from Dr. N. S. described the 
Veteran's current lumbar spine disability but was negative for 
any findings or complaints related to a pelvic disability.

Opinions from Dr. N. S. dated in May 2008 and September 2009 
related the Veteran's diagnosed lumbar spine disability to her 
reported in-service fall, but did not address a current pelvic 
condition.

In a September 2009 letter, the Veteran's son indicates that she 
had suffered from back pain for as long as he could remember.  
The Veteran had informed her that she had injured her back during 
a fall in basic training.

During her March 2010 hearing, the Veteran reiterated her 
testimony regarding a purported in-service fall.

A March 2010 opinion from Dr. P. H. provided an opinion regarding 
the etiology of the Veteran's bilateral hip and lumbar spine 
conditions, but was negative for any opinion related to a claimed 
pelvic condition.

An undated Internet article described the various types of hip 
injuries.  This article was published by a law firm in the United 
Kingdom.

The Veteran's claim for service connection for pelvic disability 
was last denied in a May 1995 rating decision as the record was 
negative for a chronic pelvic condition that was related to 
service.  As such, competent evidence establishing such a nexus 
is required to reopen this claim.

No such evidence has been received.  The May 2008 and September 
2009 opinions from Dr. N. S. described the etiology of the 
Veteran's lumbar spine disability but are negative for any 
findings or diagnoses related to a current pelvic disorder.  The 
March 2010 opinion from Dr. P. H. is also negative for any 
findings or diagnoses related to a current pelvic disorder.  The 
Veteran's reports regarding an in-service pelvic injury and her 
various statements regarding the etiology of her claimed pelvic 
disability had been considered in the May 1995 rating decision.  

In addition, the receipt of additional Reserves treatment records 
in May 2004 cannot serve as the basis to reopen this claim as 
they are not pertinent to the issue of service connection for a 
pelvic disability.  See 38 C.F.R. § 3.156(a).

As the additional evidence received since the May 1995 denial is 
cumulative or duplicative, new and material evidence has not been 
received.  The claim is therefore not reopened and the appeal 
must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The May 1995 rating decision did not involve CUE in failing to 
grant service connection for a lumbar spine condition and the 
appeal is denied.

The May 1995 rating decision did not involve CUE in failing to 
grant service connection for a pelvic condition and the appeal is 
denied.

As new and material evidence has been received, the claim for 
service connection for a right hip disability is reopened and, to 
this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for a lumbar spine condition is reopened and, 
to this extent, the appeal is granted.

As new and material evidence has not been received, the claim for 
service connection for a pelvic condition is not reopened and the 
appeal is denied.




REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged suffering from a right hip disability and 
a lumbar spine disability since service.  In a March 2010 
opinion, Dr. P. H. relates a diagnosed lumbar spine disability 
and an unspecified bilateral hip condition to the Veteran's 
service.  In April 2007 and September 2009 opinions, the 
Veteran's treating chiropractor, Dr. N. S., related the Veteran's 
diagnosed lumbar spine disability to military service.  However, 
these private examiners fail to provide any rationale for their 
opinions.  Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) 
(a medical opinion that contains only data and conclusions is not 
entitled to any weight).  Moreover, the March 2010 opinion also 
fails to specify a diagnosed right hip condition.  These various 
private opinions are insufficient to support of grant of service 
connection.  As such, a VA orthopedic examination and opinion is 
necessary to decide these claims.  

The Veteran has indicated that she receives regular treatment for 
her various conditions at VA.  VA treatment records dated from 
November 17, 1999 through October 30, 2008 are located in the 
claims file.  On remand, outstanding VA records must be obtained.  
38 U.S.C.A. § 5103(a).

Finally, the actual periods during which the Veteran served on 
ACDUTRA or INACDUTRA in the Army Reserves have not been verified.  
Before providing, an examination the requested verification of 
Reserve service periods should be accomplished, as service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101 
(24), 106, 1110 (West 2002).  Only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), the Department of the Army, 
and any other appropriate source to verify 
all of the Veteran's actual periods of active 
duty in the Army and ACDUTRA and INACDUTRA in 
the Army Reserves.  In this regard, the Board 
notes that the Veteran appears to have served 
in the Army Reserves beginning in March 1984 
to 1994.

In requesting this information, VA should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  VA should 
continue efforts to procure the relevant 
records relating to the Veteran's Army 
Reserve service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, VA should make a list of the 
Veteran's actual periods of active duty in 
the Army and ACDUTRA and INACDUTRA in the 
Army Reserves and provide it to the VA 
examiner.  All records and/or responses 
received should be associated with the claims 
file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Louis, Missouri VA Medical 
Center (VAMC), since October 30, 2008.  All 
records and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and her representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  Following the completion 1 and 2 above, 
schedule the Veteran a VA orthopedic 
examination to determine the nature and 
etiology of any lumbar spine and/or right hip 
disability found.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, if deemed necessary) and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

For any diagnosed lumbar spine and right hip 
disorder(s), the examiner should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder is the result 
of injury or disease incurred or aggravated 
by (a) disease or injury during active duty 
or a period of ACDUTRA in the Army Reserves; 
or (b) injury during a period of INACDUTRA 
during Army Reserve service, to include a 
claimed in-service fall.  The examiner should 
also discuss the impact, if any, of her April 
1986 motor vehicle accident on any lumbar 
spine and/or right hip disorder.  The 
examiner should discuss the private opinions 
of record given by a June 1998 VA examiner 
and private physicians dated in May 2008, 
September 2009 and March 2010.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the service-connection claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and her 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


